Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered October 7, 1999, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*664Contrary to the defendant’s contention, the Supreme Court did not err in granting his request to proceed pro se (see People v Arroyo, 98 NY2d 101 [2002]; People v Smith, 92 NY2d 516 [1998]; People v Slaughter, 78 NY2d 485 [1991]; People v Vivenzio, 62 NY2d 775 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Goldstein, Mastro and Fisher, JJ., concur.